Case: 14-50561      Document: 00513091715         Page: 1    Date Filed: 06/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                    No. 14-50561                         June 24, 2015
                                  Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
LINDSEY KENT SPRINGER,

                                                 Petitioner-Appellant

v.

RACHEL CHAPA, Warden, FCI La Tuna,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:14-CV-115


Before STEWART, Chief Judge, and PRADO and HAYNES, Circuit Judges.
PER CURIAM: *
       Lindsey Kent Springer, federal prisoner # 02580-063, appeals the district
court’s dismissal of his 28 U.S.C. § 2241 petition for habeas corpus relief.
Springer challenged the authority of District Court Judge Stephen Friot to
preside over his case because the judge was hearing cases on a temporary basis
in the Northern District of Oklahoma, pursuant to an order by the Tenth
Circuit Court of Appeals. The district court denied relief, concluding that


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50561     Document: 00513091715      Page: 2   Date Filed: 06/24/2015


                                  No. 14-50561

Springer failed to meet the requirements of the savings clause under 28 U.S.C.
§ 2255, which allows a federal prisoner to challenge his conviction under § 2241
if the remedies provided under § 2255 are “inadequate or ineffective to test the
legality of his detention.” When addressing the denial of a § 2241 petition, we
review the district court’s factual findings for clear error and its conclusions of
law de novo. Christopher v. Miles, 342 F.3d 378, 381 (5th Cir. 2003).
      A petitioner seeking to establish that his § 2255 remedy was inadequate
or ineffective must make a claim (i) “based on a retroactively applicable
Supreme Court decision which establishes that the petitioner may have been
convicted of a nonexistent offense” that (ii) “was foreclosed by circuit law at the
time when the claim should have been raised in the petitioner’s trial, appeal,
or first § 2255 motion.” Reyes-Requena v. United States, 243 F.3d 893, 904 (5th
Cir. 2001).
      Because Springer again challenges only the authority of Judge Friot and
his temporary assignment in the Northern District of Oklahoma, he has failed
to make the showing required by Reyes-Requena. See Reyes-Requena, 243 F.3d
at 904. Moreover, he has not shown any error in Judge Friot’s temporary
assignment by the Tenth Circuit Court of Appeals to preside over cases in
another district. See 28 U.S.C. § 292(b).
      The judgment of the district court is AFFIRMED.




                                        2